Exhibit 10.26

Translation from the Hebrew

Termination Agreement

This termination agreement (this “Agreement”), entered into
in                  , on this 22 day of January, 2018.

by and among

TEVA PHARMACEUTICAL INDUSTRIES LTD, an Israeli corporation at 5 Basel St.,
Petach Tikwa, Israel (the “Company”/“Teva”).

and

Eyal Desheh, holder of I.D. no. 051220309 of 49 Zamir Street, Mevasseret Zion
(the “Employee”).

 

WHEREAS, the Employee has been employed by the Company since April 28, 2008 in
the position of Chief Financial Officer (the “Position”); and

 

WHEREAS, the Parties have reached an understanding and agreement as to the
termination of the Employee’s employment with the Company, and have decided to
set forth the terms of such termination with the Company as detailed in this
Termination Agreement;

NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:

Preamble and Headings

 

1. The preamble to this Agreement constitutes an integral part hereof.

 

2. The headings in this Agreement are for convenience and orientation purposes
only and shall have no interpretational value.

Termination of the Employee’s Employment with the Company

 

3. The Employee shall cease fulfilling the Position as of July 1, 2017 (the
“Position Termination Date”).

Prior Notice

 

4. The prior notice period has commenced on April 26, 2017 and shall end on
January 25, 2018 (the “Prior Notice Period”). During the Prior Notice Period, as
of the Position Termination Date, the Employee shall not be required to attend
work, but shall be available to assist the Company, in accordance with its
needs, as required from time to time. For avoidance of any doubt it is hereby
clarified that in the event the Employee shall be required to assist the Company
as stated above, he shall do so without receiving any additional compensation.

 

5.

During the Prior Notice Period, the Company shall pay the Employee the prior
notice pay (i.e. the monthly salary) and all other benefits and payments to
which he



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  is entitled during such period under law and in accordance with the Employment
Agreement dated August 7, 2008, its addendum, and as amended in October 2012
(the “Employment Agreement”), as follows. During the Prior Notice Period, the
Employee will be entitled to accrual of vacation days, clothing allowance,
recreation pay, social benefit contributions, telephone expenses, including
mobile phone, use of a car and the coverage of any and all expenses associated
therewith, all in accordance with the Employment Agreement and the terms of
Employee’s employment during his employment with the Company, excluding a
one-time bonus pursuant to Section 5 of the Employment Agreement, and excluding
the grant of any equity compensation, to which the Employee shall not be
entitled (the “Benefits”).

Vacation

 

6. On January 26, 2018, upon the conclusion of the Prior Notice Period, the
Employee shall go on a paid vacation leave until April 30, 2018, on account of
his accumulated annual vacation days. The remaining accumulated vacation days
shall be redeemed according to Section 8.2 hereinafter. During such vacation
leave, the Employee will be entitled to receive vacation pay, in an amount equal
to his monthly salary and the Benefits. For avoidance of doubt, it is hereby
clarified that the Company’s consent to the utilization of such accumulated
vacation days, with all which that entails, exceeds the letter of the law and is
being granted without the Company being under any obligation to do so.

Termination of Employee-Employer Relationship

 

7. Upon the conclusion of Employee’s vacation, on April 30, 2018, the
employer-employee relationship between the Employee and the Company shall come
to an end (the “Termination Date”).

Company’s Undertakings

 

8. On the Termination Date or in proximity thereto, the Company shall make the
following payments to the Employee:

 

  8.1. Proportionate payment of recreation pay for the period as of the last
date the Employee received recreation pay and until the Termination Date.

 

  8.2. Redemption of 34.86 vacation days which shall be accumulated until the
Termination Date.

 

  8.3. A supplement payment of severance pay in an amount equal to the
difference, if any, between (i) the sum of the of Employee’s last monthly salary
multiplied by the years of employment with the Company and (ii) the severance
pay amounts accumulated to the Employee’s benefit in the managers’ insurance
and/or pension funds and/or provident funds.



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  8.4. A special termination grant in an amount equal to the product of the
Employee’s last monthly salary and the term of his employment with the Company
(in years); provided that the amount of such special termination grant, together
with the severance amounts accumulated to the Employee’s benefit during the
Employee’s employment by the Company in the managers’ insurance and/or pension
funds and/or provident funds shall not exceed the product of 200% of the
Employee’s last monthly salary and the number of years of Employee’s employment
with the Company.

 

9. On the Termination Date or in proximity thereto, the Company shall provide
the Employee with letters of release of the amounts accumulated to the
Employee’s benefit under the managers’ insurance and/or the pension funds and/or
the provident funds and in the study fund (the employee’s contributions and the
employer’s contributions including the yield thereon). The Employee shall sign a
“Form 161” and any other form or document required by law.

Annual Bonus For 2017

 

10. The Employee acknowledges that the Company’s Board has decided not to pay
its office holders an annual bonus for the year 2017.

 

11. For avoidance of doubt, it is hereby clarified that the Employee shall not
be entitled to receive any annual bonus for the year 2018.

Equity Compensation

 

12. The options, RSUs and PSUs granted to the Employee that shall not vest by
the Termination Date shall continue to vest in accordance with the schedule
determined in the relevant award agreements, as well as with the retirement
policy applicable to the Employee according to the relevant equity incentive
plans, all in accordance with and subject to the Company’s policy; the PSUs
shall be earned based on actual performance during the performance period; all
subject to the relevant award agreements, the relevant equity incentive plans
and the Company’s compensation policy. The Employee shall be entitled to
exercise his options, including those that shall vest after the Termination
Date, according to the relevant award agreements. For avoidance of doubt, the
options may not be exercised after the ‘expiration date’ as determined in the
relevant award agreements.

Non-Competition

 

13. In consideration for the Employee’s undertaking not to compete with the
Company in accordance with the provisions of Section 21 of the Employment
Agreement and all other similar undertakings, and subject to his fulfilment of
such undertakings, as of the Termination Date, the Employee shall be entitled to
receive an amount equal to twelve (12) times his last monthly salary (without
Benefits) (the “Non-Compete Consideration”).



--------------------------------------------------------------------------------

Translation from the Hebrew

 

14. It is hereby agreed that the Non-Compete Consideration shall be paid to the
Employee in twelve (12) equal monthly installments, the first of which shall be
paid one month after the Termination Date. The payment of the Non-Compete
Consideration and withholding of applicable tax shall be performed in one of the
following ways, in accordance with the Employee’s notification to the Company by
no later than March 30, 2018:

 

  14.1. The Non-Compete Consideration shall be included in the Employee’s “161
Form” for the relevant fiscal years (i.e. 2018 and 2019) (the “Forms”), and the
Company shall deduct from the Non-Compete Consideration the tax amounts it is
required to deduct under law, or in accordance with a tax authority approval
presented by the Employee; this shortly after inclusion of the Non-Compete
Consideration in each of the Forms and with respect to all the remuneration the
Employee is expected to receive in respect of the Non-Compete Consideration in
each relevant fiscal year, as applicable.

 

  14.2. The Non-Compete Consideration shall be paid (a) together with VAT,
against receipt of a duly issued tax invoice from the Employee, and subject to
presentation of all approvals required by law, or (b) against the issuance of a
self-invoice of the Company, provided that the Employee shall provide the
Company with a written statement that the majority of his income is from salary,
allowance or pension, as required by law. In the event the Employee shall select
the payment described in this Section 14.2, the Company shall deduct the tax
amount required by law from the Non-Compete Consideration, as well as from any
payment paid to Employee in respect of the Non-Compete Consideration. To the
extent the Employee shall present an approval in respect of the rate of the
withholding at source amount up to 15 days prior to the first payment of the
Non-Compete Consideration with respect to each year included in the approval,
then the Company shall act in accordance with such approval.

 

15. For avoidance of any doubt, it is hereby clarified that, to the extent the
Employee shall materially breach his aforementioned non-competition
undertakings, the Company shall be entitled to immediately cease the
aforementioned payments and shall be entitled to reimbursement of the
Non-Compete Consideration paid to the Employee, this without derogating from any
right, claim and/or remedy available to the Company in relation to this matter.

 

16. For the avoidance of doubt, it is clarified that the Employee shall bear all
tax obligations, as required by law, in respect of the Non-Compete
Consideration, including VAT to the extent applicable.

Tax Withholding

 

17.

For the avoidance of doubt, it is clarified that the Employee will bear the
entire tax liability, pursuant to any law, in respect of any and all payments
and benefits



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  specified in this Agreement, and the said tax amounts will be withheld by the
Company from the payments that it is required to make to the Employee according
to this Agreement and pursuant to the provisions of the law.

Insurance Policies, Exemption and Indemnification

 

18. As long as the Company insures its office holders, it undertakes to
preserve, handle and maintain for the Employee an office holders’ professional
liability insurance policy, in the scope, as shall be customary in the Company
from time to time that, in respect of the period the Employee was employed by
the Company and until the end of the statute of limitations period under law
(the “Insurance”).

 

19. As long as the Company insures its office holders, it undertakes not to take
any action that might adversely affect the validity of the insurance coverage.
In addition, the Company undertakes to cooperate with the Employee, to the
extent required, in order to maintain and exercise the Employee’s rights in
accordance with the insurance, including notifying the insurer upon the
occurrence of an event that may serve as the basis for a suit against the
Employee, according to the insurance, all in accordance with the terms of the
insurance policy and subject to the Employee’s compliance with the terms of the
policy.

 

20. For avoidance of any doubt, it is hereby clarified that nothing contained in
Sections 18 and 19 above shall derogate from any of the provisions of the
Company’s Indemnification and Release Agreement signed between the Company and
the Employee on September 12, 2012.

The Employee’s Undertakings

 

21. No later than the Termination Date, the Employee shall return to the Company
all property and equipment belonging to the Company, including car, mobile
phone, laptop and any other equipment in his possession, in working condition
with the exception of wear and tear due to reasonable use, as well as all
documents and any other material that has come to his possession and/or been
prepared by him in connection with his work and/or any property and/or document
that has come to his possession during his employment with the Company and which
are in his possession.

 

22. In accordance with the Company’s policy, after the Termination Date, the
Company shall have access to, and shall be entitled to review, in accordance
with its needs, all documents relating to the Employee’s fulfillment of the
Position, including correspondence in the Teva email account, and files saved on
the computer provided to the Employee by the Company. In order to prevent
possible exposure of personal information, the Employee shall delete all such
personal information from the Company’s computer (including in his Teva email
account) prior to the Termination Date.



--------------------------------------------------------------------------------

Translation from the Hebrew

 

23. The Employee hereby declares, confirms and undertakes that also after the
Termination Date, he will cooperate with the Company in regards to any
investigation and/or inquiry and/or demand letter, lawsuit or any other issues
relating to the period of his employment with the Company and/or any affiliated
companies, and he will be reasonably available, as requested by the Company,
including for the purpose of providing information, and/or affidavits and/or
interviews that will be conducted by the Company and/or external counsel and/or
other professional consultants, as necessary. The Company shall reimburse the
Employee for reasonable expenses and pay compensation if customary by the
Company under such circumstances. In addition, the Employee agrees to consider
in good faith, in consultation with his counsel provided to him by Teva,
requests from competent authorities and entities in Israel and abroad and/or
external counsels of the Company, to cooperate with governmental investigations
regarding activities of the Teva Group, in a manner and scope required in the
framework of such investigations, and throughout the entire duration thereof.

Employee’s Waiver of Claims and Demands Against the Company

 

24. After the Employee has inquired regarding his rights and has had an
opportunity to consult with an attorney, the Employee hereby declares, confirms
and undertakes towards the Company as follows:

 

  24.1. That the terms, including, without limitation, the amounts and rights
specified in this Agreement, constitute the full obligations of the Company or
anyone on its behalf with respect to his employment and/or the termination
thereof by the Company and the proceedings relating thereto, including, without
derogating from the generality of the foregoing, salary, overtime pay, vacation
pay, recreation pay, sick leave pay, payments in respect of social benefits due
to him according to law or agreement, severance pay, equity compensation,
payments in respect of benefits, bonuses and grants, etc.

 

  24.2. That he acknowledges and agrees that the payment of the amounts and the
grant of the rights, which are in excess of the rights under law, including,
without limitation, rights in respect of the equity compensation, are all
subject to his executing, prior to the Termination Date, a waiver in the form
attached hereto as Annex A.

 

  24.3. Employee represents that upon fulfillment of the Company’s undertakings
towards him in accordance with this Agreement, all of his accounts and claims
from the Company, concerning his employment and/or termination of his employment
with the Company, shall have been satisfied, and that the Employee neither has
nor shall have any suits, demands and/or claims against the Company on any
grounds whatsoever, without exception, involving and/or relating to salary
and/or any matter pertaining to his employment and/or termination of his
employment with the Company.



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  24.4. For the avoidance of doubt, the Employee explicitly waives any suit,
demand or claim of any kind whatsoever in connection with the aforesaid against
the Company and/or any manager and/or employee and/or director and/or a
representative of any of them. This declaration also constitutes a notice of
discharge and settlement of the Employee for purposes of Section 29 of the
Severance Pay Law, 5723-1963, to the extent the Employee would be entitled to
severance pay.

Miscellaneous

 

25. For the avoidance of doubt, it is hereby clarified that with the exception
of the provisions that were added or modified in this Agreement, all of the
provisions of the Employment Agreement shall remain in effect, including the
Employee’s undertakings with respect to maintaining confidentiality,
non-competition and intellectual property rights, whether according to the
Employment Agreement or according to any other agreement.

 

26. Any modification of this Agreement shall not be valid unless made in writing
and signed by the Parties.

 

27. The Parties’ addresses for purposes of this Agreement shall be as specified
in the preamble to this Agreement, and any notice that is sent by one Party to
the other shall be deemed as having reached its destination within 72 hours from
the time of delivery, if sent by registered mail, within 24 working hours if
sent via facsimile or immediately upon personal delivery thereof.

In witness whereof, the Parties have hereto set their hands:

 

  /s/ Eyal Desheh

 

 

 

Teva Pharmaceutical Industries Ltd.   Eyal Desheh



--------------------------------------------------------------------------------

Translation from the Hebrew

 

Annex A

Waiver and Release

I, the undersigned, Eyal Desheh, holder of I.D. number 051220309, hereby
represent and confirm as follows:

 

1. My employment with Teva Pharmaceutical Industries Ltd. (the “Company’’) ends
on April 30, 2018 (the “Termination Date’’).

 

2. On the Termination Date, or in proximity thereto, I shall receive from the
Company the amounts and documents specified in the settlement of accounts
attached to this waiver (the “Settlement of Accounts’’).

 

3. Subject to receipt of the full amounts, benefits and the documents specified
in the Settlement of Accounts, I confirm that I have received from the Company
all of the amounts, benefits and documents which I am entitled to receive from
the Company, including, without derogating from the generality of the foregoing,
payment for my employment and/or termination of my employment with the Company,
salary, overtime pay, payment in respect of work on weekly day of rest, prior
notice pay, vacation pay and redemption of vacation, premiums, recreation pay,
bonuses, grants, pension payments and/or pension rights of any kind, equity
compensation, payments in respect of social benefits due to me according to law
or agreement, payments to study fund, reimbursement of expenses, severance pay,
payments in respect of perquisites, payments according to any expansion orders,
etc.

I hereby warrant and confirm that the excess rights and payments that were
granted to me by the Company, without it being under any obligation to do so, as
detailed in the termination agreement signed between the Company and myself on
                , are on account of, inter alia, any payment due to me by the
Company in relation to my employment and/or termination of my employment,
according to any agreement and/or expansion order and/or law that were not paid
to me for any reason whatsoever.

 

4. Without derogating from the generality of the foregoing, I hereby confirm
that subject to receipt of the amounts, benefits and documents specified in the
Settlement of Accounts, all of my accounts and claims from the Company and/or
any office holder and/or manager and/or employee and/or director and/or
representative of any of them, including with respect to the terms of my
employment and/or termination of my employment with the Company, have been fully
and completely settled, exhausted and removed.

 

5. I hereby confirm that subject to receipt of the amounts, benefits and
documents specified in the Settlement of Accounts, neither I, nor anyone acting
on my behalf, has or shall have in the future any claims and/or demands and/or
suits in relation to my employment and/or termination of my employment,
including claims and/or demands in connection with salary, wages, payments for
overtime hours, vacation pay and redemption of vacation, recreation pay,
bonuses, equity compensation, social benefits, contributions to a pension
arrangement and/or any providence fund, study fund, prior notice, other salary
supplements and severance pay, all in accordance with any agreement, law,
regulation, expansion order, custom etc.

 

6.

For the avoidance of doubt, I hereby release the Company and/or any officer
holder and/or manager and/or employee and/or director and/or representative of
any of them from any claim, demand, liability, damage, causes of action, actions
and suits of any kind in relation



--------------------------------------------------------------------------------

Translation from the Hebrew

 

  with my employment with the Company and/or termination of my employment,
including, without limitation, in relation to the payments and rights specified
above, in whole or in part. This waiver and release also constitutes a notice of
discharge and settlement for purposes of Section 29 of the Severance Pay Law,
5723-1963, to the extent I am entitled to severance pay.

In witness whereof, I have hereto affixed my signature on this          day of
             2018

 

/s/ Eyal Desheh

Eyal Desheh